Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0490
                      Lower Tribunal No. F13-19021
                          ________________


                           Christopher Curry,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

     Christopher Curry, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     PER CURIAM.

                     Upon Partial Confession of Error
      Christopher Curry appeals the trial court’s order denying his amended

motion to correct jail credit and motion for postconviction relief to effectuate

plea. As the record before us does not conclusively refute his claim for

additional gain time as an alleged condition of his negotiated plea, we

reverse and remand to the trial court for further proceedings or attachments

from the record conclusively demonstrating no entitlement to relief.

                               BACKGROUND

      In 2017, Curry was sentenced to six years in prison, followed by

reporting probation for two counts of attempted first degree murder and one

count of manslaughter. He was awarded 1,462 days of credit for time

served. Curry was released from custody on May 1, 2019, and he violated

his probation on November 16, 2019. He pled guilty and was sentenced on

November 18, 2020, to ten years in prison. The trial court ordered that credit

of 369 days be given for the time Curry was in jail from his last booking date

through sentencing. The court further ordered sentences on the three counts

to run concurrently and credit for “all time previously served on this count in

the Department of Corrections prior to resentencing.”

      The Department followed the court’s instructions. It afforded Curry the

original jail credit of 1,461 days and the jail credit of 369 days, which is the

time he waited in jail from the time he violated his probation to the


                                       2
sentencing. The Department also gave him 567 days credit for the time he

previously served in prison. As to the 162 days of gain time Curry had

accrued, the Department deemed it forfeited. See Moore v. Pearson, 789

So. 2d 316 (Fla. 2001).

      Curry filed a motion for postconviction relief to effectuate plea on

November 21, 2021, contending his sentence should be adjusted to include

the 162 days of gain time that the Department forfeited. Curry then filed an

amended motion to correct jail credit on June 21, 2021. On March 2, 2022,

the court denied the motions, explaining it had authorized 2,397 days of jail

and prison credit, and that Curry was not entitled to any additional credit.

The court further explained that gain time is not credit for time served and

lies within the authority of the Department of Corrections.

                                 ANALYSIS

      Curry contends that that the “sole point on appeal in this case is that

the Circuit Court’s denial of the Defendant’s Motion to Effectuate the Plea

Agreement was error” pursuant to the terms of his plea and Florida Rule of

Criminal Procedure Rule 3.800(a).1 He claims that pursuant to the plea


1
  Rule 3.800(a) does not afford a remedy because Curry’s claim does not
make his sentence illegal. See Grimes v. State, 754 So. 2d 86, 87 (Fla. 4th
DCA 2000) (“[F]ailure of the Department of Corrections to award the proper
gain time does not make the underlying sentence ‘illegal’ within the meaning
of Florida Rule of Criminal Procedure 3.800(a) . . . .”).

                                      3
agreement, he is entitled to 162 days of additional credit for gain time

previously awarded, as a “forfeiture [of gain time] cannot thwart the terms

contemplated in a plea agreement.” See Dellofano v. State, 946 So. 2d 127,

129 (Fla. 5th DCA 2007) (“Dellofano’s motion was filed under oath and within

the deadline for filing a rule 3.850 motion. . . . [I]t should have been treated

as such . . . .”) (Lawson, J., concurring specially).

      The transcript of the plea colloquy is not part of the record on appeal.

It is unclear whether Curry’s negotiated plea specified that his sentence was

to encompass gain time earned during his prior prison term, as the written

sentence specifies: “ALL PRIOR PRISON AND GAIN TIME.” Thus, the trial

court should have reviewed the claims pursuant to Florida Rule of Criminal

Procedure 3.850 and attached records conclusively refuting this timely,

sworn claim. See Wright v. State, 115 So. 3d 1098, 1099 (Fla. 1st DCA 2013)

(“A claim that a forfeiture of gain time by the DOC thwarted the intent of a

negotiated plea agreement may be raised in a timely rule 3.850 motion.”).

      The trial court correctly found that the “authority to regulate gain time

resides exclusively within the Department of Corrections pursuant to chapter

944, Florida Statutes.” Moore, 789 So. 2d at 319; see also Walker v. State,

619 So. 2d 518, 519 (Fla. 1st DCA 1993). However, if the Department’s

forfeiture of gain time results in a longer sentence than that intended by the


                                        4
express terms of the plea, the trial court must either resentence the

defendant in a manner that effectuates the plea or allow the defendant to

withdraw his plea. See Hashem v. State, 61 So. 3d 1290 (Fla. 3d DCA 2011).

Accordingly, we remand this matter to the circuit court.

     Reversed and remanded for further proceedings consistent with this

opinion.




                                      5